DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gaylord et al. (US 2011/0256549; cited in Applicant’s IDS).
Regarding Claim 21, Gaylord teaches a water-soluble, light harvesting conjugated polymer (Abstract; p. 27, [0207]), also referred to as a multichromophore 

    PNG
    media_image1.png
    129
    504
    media_image1.png
    Greyscale
.
In this formula, the dashed bond, - - - , is independently a single bond, triple bond (i.e. ethylylene), or optionally substituted vinylene group and n is an integer from 1 to about 10,000 (p. 2, [0015]-[0016]).  
Definition of the variables b and d shows that the MU and L2 groups may be absent (p. 2, [0017]).  In this case, Gaylord’s polymers have the following formula:

    PNG
    media_image2.png
    132
    375
    media_image2.png
    Greyscale

This formula may be redrawn as shown below to reflect Gaylord’s definition of the dashed bond, - - - :

    PNG
    media_image3.png
    150
    450
    media_image3.png
    Greyscale

where each L is independently a single (i.e. covalent) bond, triple bond (i.e. ethynylene), or optionally substituted vinylene group.   The structure of Gaylord’s polymer in this formula is unchanged; the redrawn formula is intended solely to facilitate comparison to the claimed invention.  
In order to further demonstrate the similarities between Gaylord’s polymer and the claimed invention, the brackets designating the repeating group can be rearranged as shown below:

    PNG
    media_image4.png
    106
    604
    media_image4.png
    Greyscale

Again, the structure of Gaylord’s polymer in this formula is unchanged; the redrawn formula is intended solely to facilitate comparison to the claimed invention.  
Gaylord defines the L1 group as an aryl or heteroaryl group (p. 1, [0012]).  The group designated by the variable a is also an aryl group as acknowledged by the instant specification (see specification at p. 40, structure (s)).  Thus, Gaylord’s polymer reads on the claimed formula (I) where each L is independently a single (i.e. covalent) bond, triple bond (i.e. ethylylene), or optionally substituted vinylene group; M1 and M2 are aryl or heteroaryl comonomers; n is an integer from 1 to about 10,000; and each * is a site for covalent attachment to the polymer backbone.  
Gaylord’s general formula as described above reads on the light harvesting multichromophore of Claim 21 where each L is independently a covalent bond or ethynylene group; M1 and M2 are aryl or heteroaryl comonomers; n is an integer from 1 to about 10,000; and each * is a site for covalent attachment to the polymer backbone.  When L is independently a covalent bond or ethynylene group, the M2 group need not conform to the claimed structures. 
The product illustrated in Gaylord’s Example 17 reads on the claimed light harvesting multichromophore where each L is a vinylene group and M2 conforms to the claimed structure (v).  Example 17 yields the following product (p. 71):

    PNG
    media_image5.png
    287
    1006
    media_image5.png
    Greyscale

The brackets in this structure may be repositioned to facilitate comparison with the claimed invention:

    PNG
    media_image6.png
    298
    1009
    media_image6.png
    Greyscale

This represents a change in labeling only and does not in any way change or modify the structure of Gaylord’s polymers.  
Although the variable n is not defined for this exemplary polymer, Gaylord’s specification defines n as an integer from 1 to about 10,000 (p. 2, [0016]).  Therefore, it is understood that the polymer of Example 17 will have n values falling within this range.  
The polymer of Example 17 illustrated above reads on the claimed formula (I) where L is a vinylene group; M1 is a phenylene group; M2 is an aryl group having the claimed structure (v) where one pair of R1 and R2 substituents together form a substituted 5-membered fused aryl ring and the remaining R1 and R2 substituents are H; n is an integer between 1 and 10,000; and each * represents a covalent attachment to a terminal group.  
Gaylord further teaches an assay method comprising (i) providing a sample suspected of containing a target biomolecule (i.e. analyte); (ii) providing a sensor protein conjugated to at least one signaling chromophore that is capable of interacting with the target biomolecule or a target-associated biomolecule; (iii) providing a water-soluble conjugated polymer; (iv) contacting the sample with the sensor protein and the conjugated polymer in solution under conditions in which the sensor protein can bind to the target biomolecule or a target-associated biomolecule; (v) applying a light source to the sample that can excite the conjugated polymer; and (vi) detecting whether light is emitted from the signaling chromophore (p. 11, [0062]).  Step (iv) reads on step (a) of Claim 21, while steps (v) and (vi) read on the claimed step (b).  
Regarding Claim 22, Gaylord’s claim 12 (p. 125-126) teaches conjugation of a polymer as described above to a sensor protein that is further conjugated to at least one light signaling chromophore (i.e. dye; see p. 11, [0055]).  Excitation of the polymer results in energy transfer to the dye (p. 24, [0186]), indicating that the dye and multichromophore polymer are in energy-receiving proximity.
Regarding Claim 23, Example 30 illustrates modification of the amine-terminated polymer by conjugation with streptavidin (p. 93, [0488]-[0494]).  In Example 32, the polymer-streptavidin conjugate is conjugated to microspheres modified with biotin (p. 95, [0502]).  Both biotin and streptavidin read on a specific binding member as claimed.  Microspheres read on the claimed support.
Regarding Claim 24, Example 37 illustrates conjugation of the polymer of Example 17 to COOH-functionalized magnetic beads using EDC and NHS (p. 98, [0541]).  The EDC/NHS conjugation scheme will result in an amide linkage between the COOH groups on the magnetic beads and the -NH2 groups on the polymer of Example 17.  The term “specific binding member” is defined by the specification as referring to a moiety that is linked covalently or non-covalently to a support (specification at p. 3, line 32 - p. 4, line 3).  Therefore, the covalent amide linkage formed between the magnetic beads and conjugated polymer reads on the claimed specific binding member.
Regarding Claims 25-27, an analyte antigen may be immobilized on a surface which can include a cell surface (p. 26, [0203]).  
Regarding Claim 28, the conjugated polymers may be used to detect a target polynucleotide.  Where a sample contains cells, the cells can be lysed to release polynucleotides within the cell (p. 44, [0313]).  Polynucleotides released by cell lysis represent intracellular targets as claimed.
Regarding Claim 29, Gaylord teaches analyzing samples using flow cytometry (see, e.g., p. 22, [0174]).
Regarding Claims 30, 34, and 35, Gaylord’s conjugated polymers read on the claimed light harvesting multichromophore and polymeric dye for the reasons discussed with respect to Claim 21 above.  An antibody reads on a target molecule as claimed.  Conjugation with an antibody reads on the claimed step of contacting a target molecule with a polymeric dye to produce a labeled target molecule.
Conjugation is accomplished by way of a linking group A on the polymer and a linking group A’ on an antibody (p. 23, [0178]).  Complementary functional group pairs A and A’ are provided at page 23, [0179].  The linking group A present in Gaylord’s conjugated polymer reads on a conjugation tag as defined by the specification at page 74, lines 21-29.  
Regarding Claim 31, Gaylord’s claim 12 (p. 125-126) teaches conjugation of a polymer as described above to a sensor protein that is further conjugated to at least one light signaling chromophore (i.e. dye; see p. 11, [0055]).  Excitation of the polymer results in energy transfer to the dye (p. 24, [0186]), indicating that the dye and multichromophore polymer are in energy-receiving proximity.
Regarding Claim 32, the polymer is conjugated to an antibody and used as a direct fluorescent reporter (p. 11, [0056]).
Regarding Claim 33, the polymer may be conjugated to an antibody via a thiol group at the hinge region of the antibody (p. p. 11, [0056]).  Conjugation is accomplished by way of a linking group A on the polymer and a linking group A’ on an antibody (p. 23, [0178]).  Exemplary functional groups A which complement a thiol A’ group include maleimide, thiol, succinimidyl iodoacetate (p. 23, [0179]).  
Regarding Claims 36 and 37, antibodies suitable for use with Gaylord’s conjugated polymers include antibody fragments such as Fab and F(ab’)2 (p. 20, [0142]).

Regarding Claim 38, Gaylord teaches a water-soluble, light harvesting conjugated polymer (Abstract; p. 27, [0207]), also referred to as a multichromophore (see p. 11, [0063]; p. 12, [0073]).  The polymers have the following formula (p. 1, [0008]):

    PNG
    media_image1.png
    129
    504
    media_image1.png
    Greyscale
.
In this formula, the dashed bond, - - - , is independently a single bond, triple bond (i.e. ethylylene), or optionally substituted vinylene group and n is an integer from 1 to about 10,000 (p. 2, [0015]-[0016]).  
Definition of the variables b and d shows that the MU and L2 groups may be absent (p. 2, [0017]).  In this case, Gaylord’s polymers have the following formula:

    PNG
    media_image2.png
    132
    375
    media_image2.png
    Greyscale

This formula may be redrawn as shown below to reflect Gaylord’s definition of the dashed bond, - - - :

    PNG
    media_image3.png
    150
    450
    media_image3.png
    Greyscale

where each L is independently a single (i.e. covalent) bond, triple bond (i.e. ethynylene), or optionally substituted vinylene group.   The structure of Gaylord’s polymer in this formula is unchanged; the redrawn formula is intended solely to facilitate comparison to the claimed invention.  
In order to further demonstrate the similarities between Gaylord’s polymer and the claimed invention, the brackets designating the repeating group can be rearranged as shown below:

    PNG
    media_image4.png
    106
    604
    media_image4.png
    Greyscale

Again, the structure of Gaylord’s polymer in this formula is unchanged; the redrawn formula is intended solely to facilitate comparison to the claimed invention.  
Gaylord defines the L1 group as an aryl or heteroaryl group (p. 1, [0012]).  The group designated by the variable a is also an aryl group as acknowledged by the instant specification (see specification at p. 40, structure (s)).  Thus, Gaylord’s polymer reads on the claimed formula (I) where each L is independently a single (i.e. covalent) bond, triple bond (i.e. ethylylene), or optionally substituted vinylene group; M1 and M2 are aryl or heteroaryl comonomers; n is an integer from 1 to about 10,000; and each * is a site for covalent attachment to the polymer backbone.  Thus, Gaylord’s general formula illustrated above reads on the light harvesting multichromophore of Claim 21. 
Specific embodiments of the conjugated polymers which also read on the claimed light harvesting multichromophore are illustrated in Gaylord’s examples.  Example 17 yields the following product (p. 71):

    PNG
    media_image5.png
    287
    1006
    media_image5.png
    Greyscale

Example 42 yields the following product (p. 107):

    PNG
    media_image7.png
    278
    828
    media_image7.png
    Greyscale

The brackets in these structures may be repositioned to facilitate comparison with the claimed invention:
Ex. 17:

    PNG
    media_image6.png
    298
    1009
    media_image6.png
    Greyscale


Ex. 42:

    PNG
    media_image8.png
    284
    842
    media_image8.png
    Greyscale


This represents a change in labeling only and does not in any way change or modify the structure of Gaylord’s polymers.  
The variable n is not defined for these exemplary polymers.  However, Gaylord’s specification defines n as an integer from 1 to about 10,000 (p. 2, [0016]).  Therefore, it is understood that Gaylord’s inventive examples will have n values falling within this range.  
The polymer of Example 17 illustrated above reads on the claimed formula (I) where L is a vinylene group; M1 is a phenylene group; M2 is an aryl group as acknowledged by the instant specification (see specification at p. 40, structure (s)); n is an integer between 1 and 10,000; and each * represents a covalent attachment to a terminal group.  The polymer of Example 42 illustrated above reads on the claimed formula (I) where L is a vinylene group; M1 and M2 are substituted phenyl co-monomers; n is an integer between 1 and 10,000; and each * represents a covalent attachment to a terminal group.  
Gaylord further teaches an assay method comprising (i) providing a sample suspected of containing a target biomolecule (i.e. analyte); (ii) providing a sensor protein conjugated to at least one signaling chromophore that is capable of interacting with the target biomolecule or a target-associated biomolecule; (iii) providing a water-soluble conjugated polymer; (iv) contacting the sample with the sensor protein and the conjugated polymer in solution under conditions in which the sensor protein can bind to the target biomolecule or a target-associated biomolecule; (v) applying a light source to the sample that can excite the conjugated polymer; and (vi) detecting whether light is emitted from the signaling chromophore (p. 11, [0062]).  Step (iv) reads on step (a) of Claim 21, while steps (v) and (vi) read on the claimed step (b).  
Regarding Claim 39, as discussed above, the brackets designating the repeating group can be rearranged as shown below in order to further demonstrate the similarities between Gaylord’s polymer and the claimed invention:


    PNG
    media_image4.png
    106
    604
    media_image4.png
    Greyscale

This represents a change in labeling only and does not in any way change or modify the structure of Gaylord’s polymers.  
As indicated above, the dashed bond (- - -) corresponding to the claimed L group in Gaylord’s general formula may be a triple bond (i.e. ethynylene).  The L1 group may have the following structure:

    PNG
    media_image9.png
    121
    126
    media_image9.png
    Greyscale

where q is an integer from 0-4 and R3 may be an optionally alkyl, aryl, or heteroaryl group (p. 2, [0022]).  When L is a triple bond and L1 has this structure, Gaylord’s polymer reads on Claim 39.
Regarding Claim 40, the substituted fluorenyl group corresponding to the claimed M2 group reads on the claimed formula (v) where where one pair of R1 and R2 substituents together form a substituted 5-membered fused aryl ring and the remaining R1 and R2 substituents are H.

Allowable Subject Matter

Claim 41 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments

Applicant's arguments filed 9 June 2021 have been fully considered but they are not persuasive.
The Applicant argues that Gaylord fails to teach a multichromophore having a conjugated segment as recited in the claims.  The Applicant asserts that the polymer of Example 17 lacks any group that could be interpreted as one of the M2 groups recited in the claims.
The claimed M2 groups need only conform to the recited structures when each L is a vinylene group.  Gaylord’s disclosure teaches embodiments where L is a single (i.e. covalent) bond or triple bond (i.e. ethynylene group).  In these embodiments, Gaylord need not teach the recited structures in order to read on the claimed method.  
The polymer illustrated in Gaylord’s Example 17 does represent a product where each L is a vinylene group.  The substituted fluorenyl group in this example reads on the claimed formula (v) where the indicated R1 and R2 groups together form a substituted fused 5-member aryl ring:

    PNG
    media_image10.png
    150
    257
    media_image10.png
    Greyscale

Thus, the polymer of Gaylord’s Example 17 reads on the light harvesting multichromophore of amended Claim 21.
The Applicant’s arguments with respect to Gaylord’s Example 42 are convincing.  The polymer formed in this example does not conform to the structure recited in amended Claim 21 and reference to Example 42 has been removed from the rejection of Claim 21 and its dependent claims.  

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733.  The examiner can normally be reached on 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ROBERT S JONES JR/Primary Examiner, Art Unit 1762